Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
In claim 5:
Initial value obtaining unit 
Waist velocity adjustment value obtaining unit 
Centroid position value obtaining unit 
Determining unit 
Loop executing unit 
Instruction generating unit
In claim 6:
Planning unit.
In claim 7:
First subunit
second subunit
In claim 8:
joint angle obtaining subunit
centroid position current value obtaining unit

All of the above mentioned units are interpreted as software/program stored in memory and executed on a processor. Interpretation is made in view of paragraph [0087] of disclosure.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 

•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 20 are directed toward non-statutory subject matter, as shown below:
Claim 1 is a method, and as such fall within one of the statutory categories, claim 5 is an apparatus claim and also falls in one of the statutory categories. And claim 9 is a robot having programs executed on computer, this is also statutory.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, claim 1, 5 and 9 are directed to an abstract idea. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method of claim 1 and the system of claim 1 contains mathematical calculations and relationship formulas, therefore, an abstract idea.  The claims merely seeks to obtain waist and legs poses, by processes of mathematical calculation. The calculation of centroid position after obtaining poses of robot’s legs and waist by utilizing relationship of centroid position with legs and waist poses using three mass model is 
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application? No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Claims 1, 5 and 9 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claims do recite “generating a target control system instruction”, under BRI it is interpreted as ‘an instruction is only generated (not utilized to control movement or action of robot)’, which a human can do mentally as well. And does not integrate the method into a practical application.

Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of obtaining pose information, obtaining velocity in S1 and S2 are mere data gathering hence are insignificant extra solution activity, calculating current value of centroid position and comparing centroid position value with planned position in S3 and S4 are mathematical calculations and generating a control system instruction in S4 is generic linking to technological environment i.e. 

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
MPEP 2106.05(d) II states: The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

Hence returning to S2 until current centroid position is equal to planning value is: performing repetitive calculations.
And generating control system instruction is: receiving or transmitting data.
Therefore they are insignificant extra solution activity and do not amount to significantly more than a judicial exception. : See MPEP 2106.05(d)

CONCLUSION
Thus, since claim 1, 5 and 9 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 5 and are directed towards non-statutory subject matter.

With respect to claim 2, the claim further limits the how the centroid position planning value is generated i.e. based on linear inverted pendulum model. This is still a mental process as liner inverted pendulum model does not make it a practical application.
	Claims 6 and 10 recite same limitation, hence are also non-statutory.

With respect to claim 3, the claim further limits what initial waist and legs poses are based on and what the calculated initial value of centroid position is based on. This is still a mental process and cannot be considered a practical application or significantly more.
	Claims 7 and 11 recite same limitation, hence are also non-statutory.

With respect to claim 4, the claim only recites determining joint angles and calculating centroid position. This is still a mental process and cannot be considered a practical application of significantly more. 
		Claims 8 and 12 recite same limitation, hence are also non-statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanazawa (US Publication No. 20130144441).

For claim 1, Kanazawa teaches: A computer-implemented centroid position adjustment method for a robot ([0061], disclosing a gait generating device that determines desired value and position of center of gravity of mobile robot i.e. centroid of robot is adjusted), comprising executing on a processor of the robot steps of: 

S1: obtaining an initial value of a waist pose of the robot, initial values of legs poses of the robot ([0015-0018], disclosing a particular-site motion velocity vector having, as its components, change amounts per unit time of the position and posture of a particular site, the particular site being either the body of the mobile robot. And determined desired values of the particular-site motion velocity vector to sequentially determine a desired particular-site position/posture as a constituent element of the desired gait, the desired particular-site position/posture being desired values of the position and posture of the particular site. Gait includes pose of waist as well as poses of legs. Furthermore as velocity vector is determined, therefore current value of waist pose and legs poses have to be obtained for velocity vector determination), and an initial value of a centroid position of the robot based on a three-mass model of the robot and a planning value of the centroid position ([0062] disclosing, center of gravity is determined through leg posture and body posture i.e. poses. Furthermore center of gravity is naturally based on pose of waist and poses of legs. As legs and/or waist of robot in 

S2: obtaining a waist velocity adjustment value based on the initial value of the centroid position and the planning value of the centroid position through a linear positive correlation corresponding to a change in the waist pose and a change in the centroid position ([0062-0068] disclosing, center of gravity is determined through leg posture and body posture. Basic desired body motion velocity determining unit that uses as the particular-site motion velocity vector a vector having as its components the change amounts per unit time of the position and posture of the body. Velocity is determined through change in position and posture of the body per unit time. Therefore change in waist pose is utilized to determine waist velocity);

S3: calculating a current value of the centroid position based on the initial value of the waist pose, the waist velocity adjustment value, and the initial values of the legs poses (([0061-0062] disclosing, center of gravity is determined through leg posture and body posture i.e. poses. Furthermore center of gravity is naturally based on pose of waist and poses of legs. As legs and/or waist of robot in figure change pose, the position of center of gravity i.e. center of gravity will change): and 

S4 determining whether a current value of the centroid position is equal to the planning value of the centroid position ([0132], disclosing a feedback control that provides deviation of the detected value of the actual displacement amount of each joint from the desired value thereof. Therefore deviation in pose of legs and pose of waist is determined. [0069], disclosing a 

obtaining the current value of the centroid position to take as an initial value of a next centroid position and returning to step S2 until the current value of the centroid position is equal to the planning value of the centroid position in response to the current value of the centroid position being not equal to the planning Value of the centroid position ([0184-0187], disclosing manipulated variable to cause deviation of center of gravity to approach zero is calculated. Thus error in centroid position is eliminated through feedback);

generating a target control System instruction based on the current value of the centroid position in response to the current value of the centroid position being equal to the planning value of the centroid position ([0328], disclosing generate a desired gait that ensures stable and continuous movement of the robot. Stable movement is achieved when center of gravity does not deviate from desired value i.e. zero deviation from planned value).

For claim 3, Kanazawa teaches: The method of claim 1, wherein step S1 comprises: 
obtaining the initial value of the waist pose and the initial values of the legs poses based on the three-mass model of the robot and the planning value of the centroid position ([0015-0018], disclosing a particular-site motion velocity vector having, as its components, change amounts per unit time of the position and posture of a particular site, the particular site being either the 

calculating the initial value of the centroid position based on the initial value of the waist pose and the initial values of the legs poses ([0062] disclosing, center of gravity is determined through leg posture and body posture i.e. poses. Furthermore center of gravity is naturally based on pose of waist and poses of legs. As legs and/or waist of robot in figure change pose, the position of center of gravity i.e. center of gravity will change).


For claim 4, Kanazawa teaches: The method of claim 1, wherein step S3 comprises: 

determining a joint angle of each joint based on the initial value of the waist pose, the waist velocity adjustment value, and the initial values of the legs poses through a waist pose inverse kinematics algorithm ([0307], disclosing desired joint displacement amount determiner 48 calculates the desired joint displacement amount of each joint of the robot 1 defined by the desired gait supplied thereto, by arithmetic processing of inverse kinematics); and 



For claim 5, Kanazawa teaches: A centroid position adjustment apparatus for a robot ([0061], disclosing a gait generating device that determines desired value and position of center of gravity of mobile robot i.e. centroid of robot is adjusted), comprising: 

an initial value obtaining unit configured to obtain an initial value of a waist pose of the robot. initial values of legs poses of the robot ([0015-0018], disclosing a particular-site motion velocity vector having, as its components, change amounts per unit time of the position and posture of a particular site, the particular site being either the body of the mobile robot. And determined desired values of the particular-site motion velocity vector to sequentially determine a desired particular-site position/posture as a constituent element of the desired gait, the desired particular-site position/posture being desired values of the position and posture of the particular site. Gait includes pose of waist as well as poses of legs. Furthermore as velocity vector is determined, therefore current value of waist pose and legs poses have to be obtained for velocity vector determination), and an initial value of a centroid position of the robot based on a three-mass model of the robot and a planning value of the centroid position ([0062] disclosing, center of gravity is determined through leg posture and body posture i.e. poses. Furthermore center of gravity is naturally based on pose of waist and poses of legs. As legs and/or waist of robot in figure change pose, the position of center of gravity i.e. center of 

a waist velocity adjustment value obtaining unit configured to obtain a waist velocity adjustment value based on the initial value of the centroid position and the planning value of the centroid position through a linear positive correlation corresponding to a change in the waist pose and a change in the centroid position ([0062-0068] disclosing, center of gravity is determined through leg posture and body posture. Basic desired body motion velocity determining unit that uses as the particular-site motion velocity vector a vector having as its components the change amounts per unit time of the position and posture of the body. Velocity is determined through change in position and posture of the body per unit time. Therefore change in waist pose is utilized to determine waist velocity); 

a centroid position current value obtaining unit configured to calculate a current value of the centroid position based on the initial value of the waist pose, the waist velocity adjustment value, and the initial values of the legs poses ([0061-0062] disclosing, center of gravity is determined through leg posture and body posture i.e. poses. Furthermore center of gravity is naturally based on pose of waist and poses of legs. As legs and/or waist of robot in figure change pose, the position of center of gravity i.e. center of gravity will change); and

 a determining unit configured to determine whether a current value of the centroid position is equal to the planning value of the centroid position ([0132], disclosing a feedback control that provides deviation of the detected value of the actual displacement amount of each joint from the desired value thereof. Therefore deviation in pose of legs and pose of waist is 

a loop executing unit configured to obtain the current value of the centroid position to take as an initial value of a next centroid position and invoke the waist velocity adjustment value obtaining unit until the current value of the centroid position is equal to the planning value of the centroid position, in response to the current value of the centroid position being not equal to the planning value of the centroid position([0328], disclosing generate a desired gait that ensures stable and continuous movement of the robot. Stable movement is achieved when center of gravity does not deviate from desired value i.e. zero deviation from planned value. [0184-0187], disclosing manipulated variable to cause deviation of center of gravity to approach zero is calculated. Thus error in centroid position is eliminated through feedback. When there is no deviation, there is no need to calculate the variable and hence, the loop for deviation correction is skipped); and 

an instruction generating unit configured to generate a target control system instruction based on the Current value of the centroid position, in response to the current value of the centroid position being equal to the planning value of the centroid position ([0328], disclosing generate a desired gait that ensures stable and continuous movement of the robot. Stable movement is achieved when center of gravity does not deviate from desired value i.e. zero deviation from planned value).

For claim 7, Kanazawa teaches: The apparatus of claim 5, wherein the initial value obtaining unit comprises: a first subunit configured to obtain the initial value of the waist pose and the initial values of the legs poses based on the three-mass model of the robot and the planning value of the centroid position ([0015-0018], disclosing a particular-site motion velocity vector having, as its components, change amounts per unit time of the position and posture of a particular site, the particular site being either the body of the mobile robot. And determined desired values of the particular-site motion velocity vector to sequentially determine a desired particular-site position/posture as a constituent element of the desired gait, the desired particular-site position/posture being desired values of the position and posture of the particular site. Gait includes pose of waist as well as poses of legs. Furthermore as velocity vector is determined, therefore current value of waist pose and legs poses have to be obtained for velocity vector determination[0061], disclosing center of gravity is calculates using a geometric model through determined leg posture and determined body posture, hence a three mass model); and 
a second subunit configured to calculate the initial value of the centroid position based on the initial value of the waist pose and the initial values of the legs poses ([0062] disclosing, center of gravity is determined through leg posture and body posture i.e. poses. Furthermore center of gravity is naturally based on pose of waist and poses of legs. As legs and/or waist of robot in figure change pose, the position of center of gravity i.e. center of gravity will change).

For claim 8, Kanazawa teaches: The apparatus of claim 5, wherein the centroid position current value obtaining unit comprises: 



a centroid position current value obtaining subunit configured to calculate the current value of the centroid position based on the initial value of the waist pose, the waist velocity adjustment value, and the joint angle of each joint (as explained in claim 5, centroid position value is calculated based on waist pose and legs pose, hence each joint at waist and legs effects pose of waist and legs, therefore position of center of gravity is based on joint angle of each joint).

For claim 9, Kanazawa teaches: A robot ([0027], disclosing a mobile robot), comprising: 
a memory ([0124], disclosing processing unit including RAM and ROM i.e. memory); 
a processor ([124], disclosing control processing unit including a CPU i.e. a processor); and 
one or more computer programs stored in the memory and executable on the processor,

wherein the one or more computer programs comprise: 

instructions for obtaining an initial value of a waist pose of the robot, initial values of legs poses of the robot([0015-0018], disclosing a particular-site motion velocity vector having, as its components, change amounts per unit time of the position and posture of a particular site, 

instructions for obtaining a waist velocity adjustment value based on the initial value of the centroid position and the planning value of the centroid position through a linear positive correlation corresponding to a change in the waist pose and a change in the centroid position ([0062-0068] disclosing, center of gravity is determined through leg posture and body posture. Basic desired body motion velocity determining unit that uses as the particular-site motion velocity vector a vector having as its components the change amounts per unit time of the position and posture of the body. Velocity is determined through change in position and posture of the body per unit time. Therefore change in waist pose is utilized to determine waist velocity);


instructions for determining whether a current value of the centroid position is equal to the planning value of the centroid position ([0132], disclosing a feedback control that provides deviation of the detected value of the actual displacement amount of each joint from the desired value thereof. Therefore deviation in pose of legs and pose of waist is determined. [0069], disclosing a feedback manipulated variable that is determined in accordance with the deviation between the desired-gait overall center of gravity that corresponds to the already determined desired gait and the basic overall center of gravity that is determined by the aforesaid basic desired operation value determining unit. Therefore the current value of center of gravity i.e. centroid position is compared to planning value);

 obtaining the current value of the centroid position to take as an initial value of a next centroid position and executing the instructions for obtaining the waist velocity adjustment value until the current value of the centroid position is equal to the planning value of the centroid position in response to the current value of the centroid position being not equal to the planning value of the centroid position ([0328], disclosing generate a desired gait that ensures stable and continuous movement of the robot. Stable movement is achieved when center of gravity does not deviate from desired value i.e. zero deviation from planned value. [0184-0187], 

generating a target control system instruction based on the current value of the centroid position in response to the current value of the centroid position being equal to the planning value of the centroid position ([0328], disclosing generate a desired gait that ensures stable and continuous movement of the robot. Stable movement is achieved when center of gravity does not deviate from desired value i.e. zero deviation from planned value).

For claim 11, Kanazawa teaches: The robot of claim 9, wherein the instructions or obtaining the initial value of the waist pose, the initial values of the legs poses, and the initial value of the centroid position comprise: 

instructions for obtaining the initial value of the waist pose and tie initial values of' the legs poses based on the three-mass model of the robot and the planning value of the centroid position([0015-0018], disclosing a particular-site motion velocity vector having, as its components, change amounts per unit time of the position and posture of a particular site, the particular site being either the body of the mobile robot. And determined desired values of the particular-site motion velocity vector to sequentially determine a desired particular-site position/posture as a constituent element of the desired gait, the desired particular-site position/posture being desired values of the position and posture of the particular site. Gait includes pose of waist as well as poses of legs. Furthermore as velocity vector is determined, therefore current value of waist pose and legs poses have to be obtained for velocity vector 

instructions for calculating the initial value of the centroid position based on the initial value of the waist pose and the initial values of the legs poses ([0062] disclosing, center of gravity is determined through leg posture and body posture i.e. poses. Furthermore center of gravity is naturally based on pose of waist and poses of legs. As legs and/or waist of robot in figure change pose, the position of center of gravity i.e. center of gravity will change).

For claim 12, Kanazawa teaches: The robot of claim 1, wherein the instructions for calculating the current value of the centroid position comprise: 

instructions for determining a joint angle of each joint based on the initial value of the waist pose, the waist velocity adjustment value, and the initial values of the legs poses through a waist pose inverse kinematics algorithm ([0307], disclosing desired joint displacement amount determiner 48 calculates the desired joint displacement amount of each joint of the robot 1 defined by the desired gait supplied thereto, by arithmetic processing of inverse kinematics); and 

instructions for calculating the current value of the centroid position based on the initial value of the waist pose, the waist velocity adjustment value, and the joint angle of each joint through a centroid position inverse kinematics algorithm (as explained in claim 1, centroid position value is calculated based on waist pose and legs pose, hence each joint at waist and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazawa (US Publication No. 20130144441) in view of Pratt (US Publication No. 20130184861).

For claim 2, Kanazawa teaches: The method of claim 1,

Kanazawa does not disclose: wherein before step S1 further comprises: generating the planning value of the centroid position based on a linear inverted pendulum model and one or more preset parameters of the robot.

Pratt teaches using inverted pendulum model to balance centroid position ([0050-0054] and figure 4, disclosing inverted pendulum model utilized to keep center of mass balanced. And the model us useful for continuous walking motion). Pratt further teaches preset parameters as well ([0050], disclosing a telescoping leg that keeps center of mass at constant height. Center of mass height is a preset parameter).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Kanazawa to use inverted pendulum model and preset parameter of keeping center of mass at constant height as taught by Pratt to keep the center of mass balanced. Thereby further reducing deviation of center of mass during motion.

For claim 6, Kanazawa teaches: The apparatus of claim 5, 

Kanazawa does not disclose: further comprising: a planning unit configured to generate the planning value of the centroid position based on a linear inverted pendulum model and one or more preset parameters of the robot.

Pratt teaches using inverted pendulum model to balance centroid position ([0050-0054] and figure 4, disclosing inverted pendulum model utilized to keep center of mass balanced. And the 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Kanazawa to use inverted pendulum model and preset parameter of keeping center of mass at constant height as taught by Pratt to keep the center of mass balanced. Thereby further reducing deviation of center of mass during motion.

For claim 10, Kanazawa teaches: The robot of claim 9, 

Kanazawa does not teach: wherein the one or more computer programs further comprise: 
instructions for generating the planning value of the centroid position based on a linear inverted pendulum model and one or more preset parameters of the robot.

Pratt teaches using inverted pendulum model to balance centroid position ([0050-0054] and figure 4, disclosing inverted pendulum model utilized to keep center of mass balanced. And the model us useful for continuous walking motion). Pratt further teaches preset parameters as well ([0050], disclosing a telescoping leg that keeps center of mass at constant height. Center of mass height is a preset parameter).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Kanazawa to use inverted pendulum model and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goswami (US 8060253) teaches of maintaining centroid momentum within threshold value to maintain or improve robot’s balance: See abstract.

Kamioka (US 20170036346) teaches of keeping current and future motion states of center of gravity at a stable state: See [0030].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664